     Case 5:19-cr-00075-AKK-GMB Document 39 Filed 07/22/20 Page 1 of 1                   FILED
                                                                                 2020 Jul-22 PM 04:18
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
v.                                           ) Case No. 5:19-cr-75-AKK-GMB
                                             )
THOMAS J. DE MATTEIS,                        )
                                             )
             Defendant.                      )

                                      ORDER

      The court has for consideration Defendant’s motion to dismiss, doc. 31, and

the United States of America’s motion to stay, doc. 33. The magistrate judge filed

a report, recommending that the court deny the motions. See doc. 36. Neither

party filed an objection to the report and recommendation. Having carefully

reviewed and considered de novo all the materials in the court file, including the

report and recommendation, the court is of the opinion that the magistrate judge’s

report is due to be and hereby is ADOPTED and his recommendation is

ACCEPTED. It is therefore ORDERED that Defendant’s motion to dismiss,

doc. 31, and the United States’ motion to stay, doc. 33, are DENIED. This matter

is referred back to the magistrate judge for further proceedings.

      Done this the 22nd day of July 2020.

                                _____________________________________
                                         ABDUL K. KALLON
                                  UNITED STATES DISTRICT JUDGE
